Title: John Adams to Samuel Osgood, 9 April 1784
From: Adams, John
To: Osgood, Samuel


          
            Dear Sir
            The Hague April 9. 1784
          
          On the 5th. I recd, your Favour, which came by Coll Herman, and another long Letter with it. You have obliged me very much. in the

Six years that I have passed in Europe, I never received So much Information, concerning the Spirit of the times.
          The Confederation appears to me, to be of great Importance, and that it ought to be Strengthened. This however cannot be done, but by preserving carefully the Liberties and Independence of the Seperate States. all Attempts to give Powers to Congress, incompatible with these will weaken rather than Strengthen the Confederation.— But Surely the Confederation must be essentially weakened, if Provision is not made for the Payment of our Debts. No Man in Or out of America, can have Confidence in the United States, if these are discovered not to have either Power or Will to do Justice.— What Surprizes me is, that those States which refuse Complyance with the Plan of Congress, do not propose any other. When Rhode Island refused to give Congress the Power to lay on Imposts I should have thought She would, at the Same time that she gave her Reasons for that Refusal, have declared her Readiness to lay on those Duties by her own Authority, and have passed a Bill laying on the same Duties, appropriated them to Specific Purposes, limited them to a certain duration, and commenced them from the time that the other states should do the Same, requiring as a condition than an Authentic Account of the Expenditure should be transmitted them annually. When Connecticutt remonstrated against the Half Pay or Commutation, I should have thought she would have declared her Readiness to give Congress the Power, or to lay on the duties herself, for the other Purposes, vizt, the foreign Debt, And the rest of the domestic Debt, and have prepared a Bill accordingly.
          Congress by insisting upon the whole as a System, and the States by rejecting the whole as a system, may injure the Confederation, the Credit the Honour and Power of the Nation very essentially. I should think it better to divide the Matter. Lay on Duties, by the Autherity of the Seperate states Or of Congress, expressly authorised by the states, for the Payment of the principal and Interest in proper time of the foreign Debt.— Then lay on Duties for the Payment of the Interest of the domestic Debt.— Then if it can be accomplished, for the Commutation, however, I do not mean and never expected, that my sentiments, should have weight in this Matter, of which I cannot be at this distance a competent Judge.— All I wish to impress, is the Importance of Union, and of Supporting our Reputation and our Credit.— We have lost & suffered much already, by the Appearances of a disposition to avoid, all Measures for the

Payment of our just Debts, and Every Appearance of this, will embolden our Ennemies of various Sorts.
          I am of your Opinion perfectly concerning the Army. I wish every military Commission annulled and every Man disbanded. if History is not a universal Lyar, there never was yet a permanent Army which did not in the End prove a Monster to devour the Land and Liberty.— annihilate it, then with all my heart to the last Cockade.
          As to your civil List, I can say nothing, excepting of that part which relates to foreign Embassies. The Swiss have no Ambassadors but upon particular occasions. And Upon the whole, I really think, it will be safest for Us to pursue in general a Similar Policy. Ambassadors abroad will do you no good, but rather harm, if not Supported in all the Splendor of other Powers— This would be an enormous Expence, without any considerable Advantage.— But the Expence is nothing in Comparison, of the Sentiments and Habits which will be contracted by your Ambassadors abroad, and imported among you by those of foreign nations. You cannot refuse an Ambassador from any Power, but you are not obliged to send and if you dont send, you will not often receive. I have no Objection to your recalling every Minister you have, but I think you ought to take great Care, not to leave one Minister alone in Europe, if you have one you ought to have at least two or three more.
          The new order of Knights, cannot endure, I think unless adopted by Congress and the States, and these I rather hope will discourage it. indeed it must be adopted or annihilated by public Authority. but I wish the Officers would lay it aside, without any Noise. it is I agree with you, the deepest Project of Evil which has yet been laid. The Officers however I believe did not intend, what is the natural Consequence of it. You have guessed right the source, as I conceive.
          I like very well the Residence of Congress, at Anapolis, or George Town or Trenton but I cannot see the Propriety of a federal Town. it is erecting a new and a 14th. sovereignty.— Mr Van Berckel can tell you what a Paye de la Generality is. a Country or Territory of the Generality. the Gentlemen here frequently Say to me, beware of a Territory of the Generality.— An Army will grow there. I can see no need of it.— Surely any state will sufficiently honour and protect the Congress, if there is no Army.
          I am not surprized, that certain Gentlemen Should be apprehensive of the Resentment of the United States. if their Conduct was generally known it must be disapproved.— I always knew this, and

therefore knew the Ground I Stood upon.— I was never apprehensive of being driven to the Necessity of justifying myself. without pretending to much Knowledge I may safly Say I knew both sides the Water too well, to be afraid of the Consequences of the Measures I have been obliged to take, either in Holland or elsewhere, though against Advice.
          i can be no surprize to any Man one who knows the real, Character of the Man, that Mr Jay and I were joined by our Colleague.— He never joined nor would join untill he found We were United and determined, to go through without him. then he joined, because he knew his Destruction would be the Consequence of his standing out. That he had leave to join I doubt not. and that he communicated all he could I doubt not. But the Business was So conducted that he could not communicate any Thing that could hurt Us. and the Signature of the Treaty without Communicating, he could not hinder and this Secured Us from Delays which would have lost Us the Peace.
          All Endeavours to confine our Trade to France will be ineffectual, and this is not I believe, so much expected, as to keep Us in a situation which may oblige Us to take a Part with France in another War with England. They must be Idiots to think of monopolizing our Trade.
          The Letter in English may be given out to be denied, but it will never be publickly denied.— This is a matter which will not bear a public discussion. But My Countrymen will not I hope be the Dupes of Such Finesse.
          There has never escaped me, one unkind or disrespectful Word or deed respecting Mr Laurens, but I agree with you that great Pains have been taken to produce Uneasiness between Us.— a Fellow, born in Normandy and educated in England, as I conjecture from Parity of Hands & other Circumstances has been employed at Amsterdam, to write anonimous Letters to Mr Laurens & Dr Franklin, full of Lies, with a manifest design of Setting Us all together by the Ears.— Mr Laurens hastily suspected Mr Jennings an amiable Man, and a Friend of mine incapable of such a Thing. This has produced a dispute between them too, in which Mr Laurens has discovered, a different disposition towards me, from what I expected, but he treats the anonimous Letter with the Contempt it deserves.— This very Fellow, this Anglo Norman has been lately at Dr Franklins, who gave him a Letter to bring to Mr Dumas. he chose, instead of bringing it on as he intended to send it from Dunkirk.— This is a matter

in Confidence. That this Fellow was hired to do this I dont doubt. but by whom, whether English Dutch or frenchmen may be a question. nay I dont doubt he was originally hired to come & insinuate himself into Mr De Neufvilles House, for such Purposes. in short nothing is too black to be suspected.— I have Seen enough of it, to be more cautious than, is natural to me.— They will get nothing of me by this Game. But I am sorry to say, that by appearances, Arts have been employed, which have allienated Mr Laurens in some degree from me.— He has not been, enough conversant, in our affairs upon the Continent of Europe, to be aware of all the diabolical Contrivances to deceive the very [elect].— I never had an Idea, that Mr Laurens, would reside in Amsterdam as Agent to borrow Money, while I was at Court at the Hague, as Minister. besides the Loan was opened, the Obligations signed, the Money obtained and in a good Way. in short the Business was all done. I told him how it was done. He said it was prudently and carefully done. and he went from me perfectly Satisfied. I was then and am now willing that Congress should appoint him Minister here and Agent, in my stead, if they please, but he cant be Minister, without a Credence. And to be Agent without being Minister is beneath him.
        